This opinion is subject to administrative correction before final disposition.




                             Before
              MONAHAN, STEPHENS, and DEERWESTER
                    Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                     Ambronsio W. SUAREZ
                   Fireman Recruit (E-1), U.S. Navy
                             Appellant

                             No. 202100154

                        Decided: 23 September 2021

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                               Military Judge:
                              Ian K. Thornhill

 Sentence adjudged 4 March 2021 by a general court-martial convened
 at Naval Station Great Lakes, Illinois, consisting of a military judge
 sitting alone. Sentence in the Entry of Judgment: confinement for 10
 months, forfeiture of all pay and allowances, and a bad-conduct dis-
 charge.

                             For Appellant:
              Lieutenant Colonel Michael D. Berry, USMCR

                               For Appellee:
                            Brian K. Keller, Esq.
                 United States v. Suarez, NMCCA No. 202100154
                               Opinion of the Court

                             _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 1
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     RODGER A. DREW, JR.
                                     Clerk of Court




   1   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.




                                            2